Citation Nr: 1818037	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot.

2.  Entitlement to service connection for bilateral flat feet (pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from June 1972 to June 2000, including service in Southwest Asia.  He is the recipient of the Legion of Merit award, the Bronze Star Medal, the Meritorious Service Medal on two occasions, the Army Commendation Medal on 13 occasions, the Army Achievement Medal, the Army Good Conduct Medal on nine occasions, the Southwest Asia Service Medal with two Bronze Service Stars, the Kuwait Liberation Medal, and the Air Assault Badge.

The procedural history of this appeal requires some explanation.  

The issues listed above come to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for bilateral flat feet and determined that new and material evidence had not been received to reopen a previously-denied claim of service connection for right plantar fasciitis.  

In September 2016, the Board, inter alia, remanded these issues for due process considerations, finding that although the appellant had submitted a notice of disagreement with the December 2014 rating decision denying service connection for bilateral flat feet and right plantar fasciitis, a Statement of the Case addressing the issues had not yet been provided to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While the matter was in remand status, in an October 2016 rating decision, the RO granted service connection for bilateral pes planus and right plantar fasciitis, and rated these foot disabilities with the already service-connected left plantar fasciitis and assigned a combined rating of 50 percent, effective August 26, 2014.  The RO's action constituted a complete award of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Despite this fully favorable action, for reasons which are unclear, on September 13, 2017, the Board again remanded the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot and entitlement to service connection for flat feet, noting that a Statement of the Case addressing these matter had not yet been issued.  

The record on appeal indicates that in October 2017, the RO issued a Supplemental Statement of the Case denying the issues of service connection for plantar fasciitis of the right foot and bilateral pes planus (flat feet).  However, subsequent rating decisions make clear that the Veteran remains service-connected for bilateral pes planus and plantar fasciitis of the right and left feet and that the 50 percent rating previously assigned for that disability from August 26, 2014 remains in effect.  

Given this procedural history, the Board has concluded that its September 13, 2017 remand of the the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot and entitlement to service connection for flat feet (pes planus), was a denial of due process.  Thus, that portion of the September 13, 2017 decision is vacated below.  

In that regard, the Board notes that in January 2018, the appellant's representative filed a Motion to Reconsider and Vacate that portion of the Board's September 13, 2017 decision which remanded the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot, and entitlement to service connection for bilateral flat feet (pes planus).  This decision is a fully favorable action on that motion.  

In addition, as the record makes clear that the appellant remains service connected for bilateral flat feet and right plantar fasciitis, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C. §§ 7104, 7105; see also Grantham, 114 F.3d at 1158.  Thus, the issues listed above are dismissed as moot below.  


FINDING OF FACT

1.  In an October 2016 rating decision, the RO granted service connection for plantar fasciitis of the right foot and bilateral pes planus; the RO rated these disabilities with the previously service-connected plantar fasciitis of the left foot, and assigned a combined 50 percent rating, effective August 26, 2014, representing a full award of the benefit sought on appeal.  Service connection remains in effect for these disabilities at the 50 percent rate.  

2.  At the time of its September 13, 2017 decision, the Board did not have jurisdiction of the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot and entitlement to service connection for flat feet.  Thus, that portion of the September 13, 2017 decision which remanded these issues was a denial of due process.  


CONCLUSION OF LAW

1.  The criteria for vacatur of that portion of the September 13, 2017 Board decision which remanded the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot, and entitlement to service connection for bilateral flat feet (pes planus) have been met.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of whether new and material evidence has been received to reopen a claim of service connection for plantar fasciitis of the right foot.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.101 (2017).

3.  As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral flat feet (pes planus).  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth above, the appellant was seeking to reopen the previously denied claim of service connection for plantar fasciitis of the right foot and seeking service connection for bilateral flat feet (pes planus).  In an October 2016 rating decision, the RO granted service connection for plantar fasciitis of the right foot and bilateral pes planus.  Such grants of service connection constitute a full award of the benefit sought on appeal with respect to those claims.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In light of the foregoing, at the time of its September 13, 2017 decision, the Board did not have jurisdiction over the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot and entitlement to service connection for bilateral flat feet (pes planus).  As a result, the appellant was denied due process of law and vacatur is necessary.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.  Thus, that portion of the Board's September 13, 2017 decision remanding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot and entitlement to service connection for bilateral flat feet (pes planus) is hereby vacated.  

Moreover, as the benefits sought on appeal have been granted, there remains no case or controversy as to the issues of whether new and material evidence has been received to reopen a claim of service connection for plantar fasciitis of the right foot and bilateral flat feet (pes planus).  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.101 (2017).  Thus, the appeal of those issues is dismissed.  


ORDER

That portion of the Board's September 13, 2017 Board decision which remanded the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot and entitlement to service connection for bilateral pes planus (flat feet) is vacated.

The appeal as to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for plantar fasciitis of the right foot is dismissed.

The appeal as to the issue of entitlement to service connection for flat feet (pes planus) is dismissed.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


